Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/3/2020 were filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khairkhahan et al. (US 2012/0165827, hereinafter Khairkhahan).
Regarding claims 1, 9, 10, 12 and 13, Khairkhahan discloses an implantation and/or retrieval device as seen in figures 2A-2C. The device includes a handle 108, a catheter 207, a first elongate shaft 206 including a lumen disposed within the catheter, and a second elongate shaft 205 slidably disposed within the lumen of the first elongate shaft (see figures 2A-2C and par. 0046-0048). An end cap assembly 204 is fixedly attached to the first elongate shaft and a plurality of wire loops are attached to the second elongate shaft and extend distally from the end cap assembly such that the wires are movable between many positions relative to the end cap assembly (see figures 2A-2C and par. 0046-0048). The plurality of wires crisscross each other when viewed axially and are configured to engage a proximal hub 220 of the leadless pacing device 202 when in a first position such that when the wires are secured to the pacing device, rotational motion of the first elongate shaft would be transferred to the proximal hub (see figures 2A-2C and par. 0046-0048). The leadless pacing device can have a helical fixation member on the distal end (figures 2B and 3A, par. 0009, 0039, 0041).
Claims 1, 2, 4, 6, 8, 10, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman et al. (US 2019/0175219, hereinafter Goodman).
Regarding claims 1, 2, 4, 6, 8, 10, 13, 17 and 19, Goodman discloses an implantation and/or retrieval device as seen in figure. The device includes a handle 122, a catheter 120, a first elongate shaft 114 including a lumen disposed within the catheter, and a second elongate shaft 200/206/208 slidably disposed within the lumen of the first elongate shaft (see figures 2 and 7). An end cap assembly 138 is fixedly attached to the first elongate shaft and a plurality of wire loops 144 are attached to the second elongate shaft and extend distally from the end cap assembly such that the wires are movable between many positions relative to the end cap assembly (see figures 6-9 and 11 and associated disclosure). The plurality of wires are configured to engage a proximal hub 148 of the leadless pacing device 104 when in a first position such that when the wires are secured to the pacing device, rotational motion of the first elongate shaft would be transferred to the proximal hub (see figures 6-9 and 11 and associated disclosure). The leadless pacing device can have a helical fixation member 106 on the distal end (figure 1, par. 0070-0071). The end cap assembly includes an outer housing 400 and unitary insert 402/404 and a proximal bore 408 and distal bore (larger distal opening) for receiving the wires (figure 12). 
Allowable Subject Matter
Claims 3, 5, 7, 11, 14-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0345396, US 2016/0067446 and US 4,583,056.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792